     Case 1:19-cv-00007-CBA-VMS Document 70 Filed 03/04/19 Page 1 of 6 PageID #: 7025

                                                                                                                           OSEN LLC
                                                                                                                     ATTORNEYS AT LAW
                                                                                                                            WWW.OSENLAW.COM


2 UNIVERSITY PLAZA, SUITE 402, HACKENSACK, NJ 07601                                    1441 BROADWAY, SUITE 6022, NEW YORK, NY 10018
T. 201.265.6400       F. 201.265.0303                                                                                       T. 212.354.0111



                                                                       March 4, 2019


        VIA ECF

        The Honorable Carol Bagley Amon
        United States District Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201

                      Re:            Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al.
                                     19-cv-00007 (CBA)(VMS)

        Dear Judge Amon:

                We write on Plaintiffs’ behalf in accordance with the Court’s February 25, 2019 Minute
        Order directing counsel to respond to Docket Entry No. 47, a February 14, 2019 letter from
        proposed intervenor Achraf Safieddine (“Letter”) in which he “seek[s] leave to intervene pursuant
        [sic] Fed. R. Civ. P. 24 for the limited purpose of moving to strike the false, impertinent, and
        scandalous allegations made against him” in the Complaint. Letter at 1.1 Specifically, Mr.
        Safieddine maintains that the Complaint’s allegations implicate him in “money laundering,”
        “fraud,” and “corruption,” and are “demonstrably false” and irrelevant to the action. Id.

                Mr. Safieddine seeks to intervene in this case as of right under Fed. R. Civ. P. 24(a)(2),2 to
        protect an alleged “interest related to the property or transaction that is the subject of the action,
        where the disposition of the action may impair or impede [his] ability to protect that interest, and
        where [his] rights are not adequately protected by the existing parties.” Letter at 2. He relies upon
        Sackman v. Liggett Grp., Inc., 167 F.R.D. 6, 20-21 (E.D.N.Y. 1996), which addressed the potential
        adverse effect of a court decision on the privileged communications of two third parties. The
        Sackman court never reached the issue of whether a potential reputational injury would constitute
        sufficient grounds to intervene under Rule 24. Mr. Safieddine also relies upon Penthouse Int’l,
        Ltd. v. Playboy Enterprises, Inc., 663 F.2d 371, 373 (2d Cir. 1981), which involved Penthouse
        Magazine lawyer Norman Ray Grutman’s efforts to intervene in an appeal of a decision against
        his client – which involved Rule 37 sanctions – that Grutman asserted might damage his reputation.
        The Court of Appeals succinctly granted his request to intervene:
                                                                    
        1
                  Plaintiffs are cognizant of the Court’s instruction to limit letters responding to pre-motion conference letters
        to three pages, see Indiv. Mot. Prac. and Rs. of Hon. Amon, 3.A, but respectfully request leave to submit this overlong
        letter given the fact-intensive issues raised by Mr. Safieddine’s letter.
        2
                  Mr. Safieddine contends that he is also entitled to permissive intervention pursuant to Fed. R. Civ. P. 24(b)(1).
        Letter at 2.
Case 1:19-cv-00007-CBA-VMS Document 70 Filed 03/04/19 Page 2 of 6 PageID #: 7026
 Letter to the Hon. Carol Bagley Amon, U.S.D.J.
 March 4, 2019
 Page 2 of 6




         Intervention by Norman Ray Grutman is granted. The judgments and orders of the
         district court are affirmed. Since Judge Griesa did not decide whether Penthouse or
         Grutman should be ordered to pay Playboy’s reasonable expenses caused by
         Penthouse’s failure to obey his order, as he was required to do by Rule 37(b),
         F.R.Civ.P., we remand the case for such a determination.

 Id. at 392. The intervention requested here does not involve a claim of privilege or work product
 protection, or any judicial determination concerning Mr. Safieddine’s conduct (let alone Rule 37
 sanctions). The absence of procedural prejudice of the kind described in the cases Mr. Safieddine
 cites should itself be dispositive of his motion, as a matter of law.

        Moreover, even if the Court granted leave to intervene as of right (or permissively), to
 succeed on a Rule 12(f) motion to strike “any redundant, immaterial, impertinent, or scandalous
 matter,” the moving party must demonstrate that “(1) no evidence in support of the allegations
 would be admissible; (2) that the allegations have no bearing on the issues in the case; and (3) that
 to permit the allegations to stand would result in prejudice to the movant.” Roe v. City of New
 York, 151 F. Supp. 2d 495, 510 (S.D.N.Y. 2001) (quoting Koch v. Dwyer, No. 98 Civ. 5519, 2000
 WL 1458803, at *1 (S.D.N.Y. Sept. 29, 2000)).

          Further, motions to strike are not generally “favored and will not be granted unless it is
 clear that the allegations in question can have no possible bearing on the subject matter of the
 litigation.” Lennon v. Seaman, 63 F. Supp. 2d 428, 446 (S.D.N.Y. 1999). See also Lipsky v.
 Commonwealth United Corporation, 551 F.2d 887, 893 (2d Cir. 1976) (holding that motions to
 strike are disfavored and should be granted only if “there is a strong reason to do so”). Although
 Mr. Safieddine cannot meet Rule 12(f)’s exacting burden, Plaintiffs nonetheless take this Court’s
 invitation to more fully set forth the basis for the allegations about which Mr. Safieddine
 complains.

         Plaintiffs allege that Hezbollah’s Business Affairs Component (“BAC”) operates as an
 interconnected network of individuals and companies, ultimately benefitting Hezbollah’s terrorist
 activities. Plaintiffs provide detailed allegations setting forth the network’s components, how they
 operate, and the critical role Defendants have played in facilitating the network’s operations. One
 component of the network is the alleged role multiple Lebanese attorneys have played in setting
 up the corporate structures used by Hezbollah’s BAC. The common links between different
 companies and sub-networks within the BAC’s network constitute circumstantial evidence of
 Defendants’ knowledge that particular entities were controlled by the BAC, given – among other
 things – shareholders, lawyers and accountants who appear repeatedly in connection with both
 designated and undesignated BAC-controlled entities.

        One node of that larger BAC network is known as the Amhaz Network. As the U.S.
 Treasury Department noted when it designated several of its component parts as Specially
 Designated Global Terrorists (“SDGTs”):
Case 1:19-cv-00007-CBA-VMS Document 70 Filed 03/04/19 Page 3 of 6 PageID #: 7027
 Letter to the Hon. Carol Bagley Amon, U.S.D.J.
 March 4, 2019
 Page 3 of 6


               The U.S. Department of the Treasury targeted a key Hizballah procurement
               network today by designating brothers Kamel and Issam Mohamad Amhaz, their
               consumer electronics business Stars Group Holding based in Beirut, Lebanon, its
               subsidiaries, and certain managers and individuals who support their illicit
               activities. Today’s actions were taken pursuant to E.O. 13224, which targets
               terrorists and those providing support to terrorists, or acts of terrorism.

 Exhibit 1 attached hereto.

        Although the Amhaz brothers were designated by the United States as terrorists affiliated
 with Hezbollah, Mr. Safieddine moves to strike the following two paragraphs of the Complaint:

               348.           Ashraf Assem Safieddine is the attorney most associated with the Amhaz
                              Network of companies. Among others, he is the attorney for:

                                            Teleserve Plus SAL (discussed above);
                                            West Oil Investments Company (Offshore) SAL: Involved in
                                             illicit activity; and
                                            Creative Investment (Offshore) SAL, a company that originated a
                                             fraud and corruption scheme, through which its staff, among them
                                             Ashraf Safieddine, were accused of money laundering.

               352.             Hiba Shawqi Shadhbek is an attorney who participates in the Amhaz
                                Network by way of affiliation with Ashraf Assem Safieddine.

        Mr. Safieddine does not deny that he was affiliated with the Amhaz brothers prior to their
 July 2014 designation but asserts that he has had no affiliation with them since that time. Letter at
 2, 3. He also objects to the statement that he, among others, was “accused of money laundering”
 in connection with his work for Creative Investment (Offshore) SAL. Id.at 2.3

         Much of Plaintiffs’ information concerning Mr. Safieddine’s association with the Amhaz
 Network comes from a detailed report published by C4ADS, a “nonprofit organization dedicated
 to data-driven analysis and evidence-based reporting of conflict and security issues worldwide.”
 Exhibit 2 attached hereto. Plaintiffs independently verified Mr. Safieddine’s involvement as: (1)
 “Co-Founder” and “Attorney” for Teleserve Plus SAL (also designated by the U.S. Treasury on
 July 10, 2014 as part of the Amhaz Network), Exhibit 3 attached hereto; (2) “Founder” and
 “Attorney” of West Oil Investments Company (Offshore) SAL, Exhibit 4 attached hereto; and (3)
 “Co-Founder, “Director,” “Shareholder” and “Attorney” for Creative Investment (Offshore) SAL,
 Exhibit 5 attached hereto.
                                                             
 3
         Mr. Safieddine also moves to strike Paragraph 352 on the vague grounds that it “repeat[s] Mr. Safieddine’s
 name to give the imprimatur of the wrongdoing.” However, the assertion in Paragraph 352 is accurate: Hiba Shawqi
 Shadhbek is listed as the “Attorney” for Stars Communications Ltd (also designated on July 10, 2014 as part of the
 Amhaz Network), Exhibit 6 attached hereto, but she is also actively involved in a half-dozen other companies together
 with Mr. Safieddine.
Case 1:19-cv-00007-CBA-VMS Document 70 Filed 03/04/19 Page 4 of 6 PageID #: 7028
 Letter to the Hon. Carol Bagley Amon, U.S.D.J.
 March 4, 2019
 Page 4 of 6


 The C4ADS Report states in part:

         Separately, Hussein Fahd Rahal, Jihad Hussein El Annan, and Achraf Assem
         Safieddine have each, at one time, been listed on Lebanese Ministry of Justice
         documents alongside Kamel Amhaz. These three individuals have also been
         associated with a number of other Lebanese companies, often overlapping in
         corporate affiliations, as shown in the chart below. This network includes a
         company named Special Operations Group, founded by Kamel Amhaz, which
         renewed a weapons import license through the Lebanese government that was valid
         through 2016. According to records from the Lebanese Ministry of Justice, Amhaz
         may no longer hold shares in the company, but it appeared to be active as of May
         2018.

         Achraf Assem Safieddine is a lawyer active in Lebanon who appeared on Lebanese
         Ministry of Justice records as the legal representative for the sanctioned company
         Teleserve Plus. Safieddine was also affiliated with two of Kamel Amhaz’s
         unsanctioned companies in Lebanon, as well as 17 other companies alongside the
         aforementioned El Annan and Rahal. In addition to these 19 companies, there are
         62 additional telecommunications, shipping, and trade companies for which
         Safieddine is a legal representative, shareholder, founder, or director. Safieddine’s
         law offices claim to have a sister company in the US, an angle explored further
         below.

         Safieddine has been associated with two Lebanese law firms, Law Offices of
         Achraf A. Safieddine and Safieddine, Khoury and Jezzni Law Office. The first
         law firm’s website, as of May 2018, listed services including offshore company
         incorporation (including in multiple secrecy jurisdictions), real estate acquisition in
         Lebanon and the US, and advice on legal defense regulations for the US, Lebanon,
         Qatar, the Czech Republic, and other jurisdictions. Through this firm, Safieddine
         has been associated with at least four companies dealing in weapons and security.
         Two of the security companies that the law firm claimed to have worked with were
         founded, owned, or managed by Safieddine, El Annan, Rahal, or Kamel Amhaz.

 Exhibit 2 at 50.

         The report also provides a link analysis image linking Mr. Safieddine’s activities to those
 of other members of the Amhaz Network.
Case 1:19-cv-00007-CBA-VMS Document 70 Filed 03/04/19 Page 5 of 6 PageID #: 7029
 Letter to the Hon. Carol Bagley Amon, U.S.D.J.
 March 4, 2019
 Page 5 of 6




 In sum, Plaintiffs have a good faith basis to believe that Mr. Safieddine is an attorney who has
 been associated with the Amhaz Network, including the three companies specified in Paragraph
 348, one of which is a designated SDGT.

        As for Mr. Safieddine’s objection to the statement that he was “accused of money
 laundering” in connection with his work for Creative Investment (Offshore) SAL, the C4ADS
 Report states:

         One of Safieddine’s business partners in West Oil Investment, Jamal
         Abdelhussein Basma, was blacklisted in 2001 by the UN and prohibited from
         traveling due to his role as an “informal advisor” to former Liberian President
         Charles Taylor. Despite this restriction, the Liberian Chamber of Commerce listed
         Basma as President of West Oil Investment in Liberia as recently as April 2018.
         Both Basma and Safieddine were also listed as officers in the Lebanon-based West
         Oil Investments Co Sal Off Shore, for which Safieddine appeared as a registered
         founder and legal representative in Lebanese Ministry of Justice documents, while
         Basma appeared as a founder, shareholder, manager, authorized signatory, and the
         President of the Board in Lebanese Ministry of Justice documents.

         Previous investigations by the UN Panel of Experts (UNPOE) in Liberia found that
         West Oil Investment, along with two other companies tied to Basma, colluded with
         Edwin Melvin Snowe, former director of the state-owned Liberian Petroleum and
         Refining Company (LPRC), who also happens to be the former son-in-law of
         Charles Taylor. West Oil was accused of defrauding the UN Mission in Liberia
         (UNMIL) of $1.77 million by overcharging UNMIL. In August 2004, the UN,
         under Security Council Resolution 1532, froze Snowe’s assets for his involvement
         in this corrupt self-enrichment scheme.
Case 1:19-cv-00007-CBA-VMS Document 70 Filed 03/04/19 Page 6 of 6 PageID #: 7030
 Letter to the Hon. Carol Bagley Amon, U.S.D.J.
 March 4, 2019
 Page 6 of 6


               The UNPOE investigation also discovered that throughout this corruption scheme,
               Snowe maintained a personal bank account in Lebanon that received hundreds of
               thousands of dollars from the Lebanese company Creative Investments SAL.4
               These transfers continued after Snowe’s assets were frozen by the UN in 2004.
               Corporate records published by the Lebanese Ministry of Justice listed four
               employees for Creative Investments SAL, three of whom are Jamal Abdelhussein
               Basma, Ghassan Basma (his relative), and Achraf Safieddine, who was listed as
               the company’s founder, shareholder, member of the board, and legal representative.
               This discovery suggests that not only did Safieddine have ties to the company that
               allegedly originated the fraud and corruption scheme, but he also had a connection
               to the company that transmitted the corrupt proceeds from Liberia to Lebanon,
               likely through the international financial system.

 Exhibit 2 at 51 (bold in original, underlining added, footnotes omitted).

         Mr. Safieddine is not a defendant in the Bartlett case, nor does the Complaint specifically
 allege that he has violated any U.S. laws, but he does admit to a pre-July 2014 business relationship
 with SDGTs (which the public record supports), was a co-founder of another SDGT, Teleserve
 Plus, and the United Nations did issue a report implicating another company he was involved in
 (Creative Investment (Offshore) SAL) in suspicious financial activities associated with fraud and
 corruption in Liberia.5

         In sum, Mr. Safieddine’s ties to the Amhaz Network are a matter of documented fact, and
 the Complaint’s allegations are accurate as stated. Any reputational harm Mr. Safieddine may
 suffer from inferences the public might draw from his past or current associations is a function of
 his choice of business associates and not due to any impropriety in the Complaint.


                                                                Respectfully submitted,


                                                                /s/ Gary M. Osen


 cc: All counsel via ECF




                                                             
 4
          The U.N. report is accessible at http://www.poa-iss.org/CASAUpload/ELibrary/S-2007-340-Ex-Liberia-
 E.pdf (last accessed March 4, 2019) at 24.
 5
          On July 27, 2018, The Wall Street Journal published an article that discussed the C4ADS report and quoted
 Mr. Safieddine’s response to allegations that he was involved with Mr. Amhaz in a company that imported weapons.
 See Exhibit 7 attached hereto.
